Citation Nr: 0820906	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  98-15 671A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for prostate cancer, 
including as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran had active duty from May 1943 to February 1946 
and from October 1947 to January 1969. 

This matter came to the Board of Veterans' Appeals (Board) 
from a May 1998 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  The Board 
remanded the veteran's claim to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for additional 
development in October 2004.  A review of the record shows 
that the RO has complied with all remand instructions.  
Stegall v. West, 11 Vet. App. 268 (1998).  

In June 2008, a Board Deputy Vice Chairman granted the 
veteran's motion to advance the case on the docket pursuant 
to 38 U.S.C.A. § 7107 and 38 C.F.R. § 20.900(c) (2007).  


FINDINGS OF FACT

1.  The veteran's service personnel records show that he 
served 123 days of temporary duty (TDY) in Southeast Asia.

2.  In February 2007, the National Personnel Records Center 
(NPRC) notified VA that there was no evidence that the 
veteran had any active service, including TDY, in the 
Republic of Vietnam.

3.  Prostate cancer was not manifested during active service 
or for many years thereafter, nor is it otherwise related to 
such service, including as due to exposure to herbicides.


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred in or 
aggravated by such service.  38 U.S.C.A. §§ 501, 1110, 1131, 
1137, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.309, 3.311 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the veteran claimed entitlement to 
service connection for prostate cancer prior to enactment of 
the VCAA.  The veteran's appeal stems from a May 1998 rating 
decision which denied service connection.  In May 2003, a 
VCAA letter was issued.  The VCAA letter notified the veteran 
of what information and evidence is needed to substantiate 
his claim, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claim.  
Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Although the May 
2003 notice was not provided prior to the initial AOJ 
adjudication of this claim, the contents of this notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices.  Therefore, to 
decide the appeal would not be prejudicial to the claimant.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Veterans 
Court) issued a decision in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Veterans Court held that, upon receipt of an application for 
a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
19 Vet. App. at 486.  
         
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim of service connection, but there has 
been no notice of the Dingess requirements.  As the Board 
concludes below that the preponderance of the evidence is 
against entitlement to service connection for prostate 
cancer, however, any questions as to the appropriate 
disability rating and effective date to be assigned are moot.  
Thus, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Initially, although the evidence establishes that the veteran 
suffered "an event, injury or disease in service," with 
regard to the prostate, given the absence of any competent 
evidence of the claimed post-service disability for many 
years after separation from service, any current opinion 
provided at this point would be no more than speculative.  
See 38 C.F.R. § 3.102 (a finding of service connection may 
not be based on a resort to speculation or even remote 
possibility).  See also Stegman v. Derwinski, 3 Vet. App. 
228, 230 (1992); and Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the veteran's claims file; the 
veteran has not contended otherwise.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  As will be explained below, 
because there is no medical nexus between the veteran's 
currently diagnosed prostate cancer and active service, an 
examination also is not required.  38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, VA has 
substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Legal Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  38 
U.S.C.A. § 1110, 1131, 38 C.F.R. §§ 3.303, 3.304, 3.306.  
Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as cancer, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The veteran is claiming service connection for prostate 
cancer as secondary to his exposure to herbicides.  For 
purposes of establishing service connection for a disability 
resulting from exposure to a herbicide agent, a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam between January 1962 and May 1975, shall 
be presumed to have been exposed during such service to a 
herbicide agent, absent affirmative evidence to the contrary 
demonstrating that the veteran was not exposed to any such 
agent during service.  38 U.S.C.A. § 1116(f).  Moreover, the 
diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, with an exception not applicable to this case.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii).  These diseases 
include chloracne or other acneform disease consistent with 
chloracne, type II diabetes, Hodgkin's disease, multiple 
myeloma, Non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma.  38 C.F.R. 
§ 3.309(e).  In addition, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has determined that 
a veteran is not precluded from establishing service 
connection with proof of actual direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Board notes that the Veterans Court issued a decision in 
Haas v. Nicholson, 20 Vet. App. 257 (2006), reversing a Board 
decision which denied service connection for disabilities 
claimed as a result of exposure to herbicides.  VA disagreed 
with Haas and appealed to the Federal Circuit.  To avoid 
burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, on September 21, 2006, the Secretary of Veterans 
Affairs imposed a stay at the Board on the adjudication of 
claims affected by Haas.  The specific claims affected by the 
stay include those involving claims based on herbicide 
exposure in which the only evidence of exposure is the 
receipt of the Vietnam Service Medal or service on a vessel 
off the shore of Vietnam.  

Recently, the Federal Circuit reversed the Veterans Court's 
decision in Haas and found that VA's requirement that a 
claimant have been present within the land borders of Vietnam 
to obtain the benefit of the presumption of herbicide 
exposure was a permissible interpretation of the governing 
statute and its implementing regulation.  Haas v. Peake, No. 
2007-7037 (Fed. Cir. May 8, 2008).  VA's Office of General 
Counsel advised the Board that, because the Veterans Court 
concluded in Ribaudo v. Nicholson, 21 Vet. App. 137, 146-47 
(2007), that all claims at VA subject to the original Haas 
stay will remain stayed until mandate issues in the Federal 
Circuit's decision in Haas, such claims should not be 
adjudicated until mandate issues at the Federal Circuit.  As 
will be explained below, however, since there is no evidence 
that the veteran ever served in Vietnam, this case is not 
implicated by the Haas stay.

The Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for 
prostate cancer, including as due to herbicide exposure.  
Initially, the Board notes that the veteran's service 
personnel records show that he served 123 days of temporary 
duty (TDY) in southeast Asia; however, there is no evidence 
that this service was in the Republic of Vietnam.  As noted 
above, NPRC notified VA in February 2007 that there was no 
evidence in the veteran's file to substantiate any service, 
including TDY, in the Republic of Vietnam.  The Board 
concludes that the veteran did not serve in the Republic of 
Vietnam at any time during active service.  Even though the 
veteran has been diagnosed with one of the enumerated 
disabilities listed under 38 C.F.R. § 3.309(e), he is not 
presumed to have been exposed to herbicide agents because he 
was never in Vietnam and there is no record of any other 
herbicide exposure while in service.  38 U.S.C.A. § 1116(f).  
Thus, the presumptive service connection regulations 
regarding exposure to Agent Orange also are not applicable in 
this case.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).

The Board now turns to whether service connection for 
prostate cancer is warranted on a direct basis.  

Service medical records dated in March 1962 reflect that the 
veteran was assessed with chronic prostatis.  There is no 
record of any follow-up treatment.  Moreover, the veteran's 
June 1968 separation physical examination showed that his 
genitourinary system was normal.  The veteran also denied any 
medical history of prostate problems at his separation 
physical examination. 

VA outpatient treatment records in June 1997 reflect that the 
veteran underwent a prostate ultrasound which showed an 
enlarged prostate consistent with prostatic hypertrophy.  In 
April 1998, the veteran was diagnosed with prostate cancer.  

Despite the veteran's assertions to the contrary, there is no 
medical evidence to support a finding that his currently 
diagnosed prostate cancer is related etiologically to service 
or any incident of such service.  Although the veteran was 
assessed with chronic prostatis in March 1962, his 
genitourinary system was clinically normal at his June 1968 
separation physical examination.  These clinically normal 
findings on separation examination are significant in that 
they show that trained military medical personnel were of the 
opinion that no prostate disability was present at that time.  
The veteran also reported no prostate problems at his 
separation physical examination.  These findings suggest that 
the veteran's prostate irregularity treated in March 1962 was 
acute in nature, resolved with in-service treatment, and was 
not indicative of chronic disability.  Moreover, it appears 
that the veteran first was treated for prostate cancer 
approximately 29 years after his service separation.  
Although the veteran currently is diagnosed with prostate 
cancer, the span of time between the claimed in-service 
injury and medical documentation of prostate cancer is a 
significant factor that weighs against a claim of service 
connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  None of the aforementioned medical evidence 
suggests a link between the veteran's prostate disability and 
service.  

Additional evidence in support of the veteran's service 
connection claim for prostate cancer is his own lay 
assertions.  As a lay person, however, the veteran is not 
competent to opine on medical matters such as the etiology of 
medical disorders.  The record does not show, nor does the 
veteran contend, that he has specialized education, training, 
or experience that would qualify him to provide an opinion on 
this matter.  Accordingly, the veteran's lay statements are 
entitled to no probative value.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  As the preponderance of the evidence is against 
the veteran's claim, the benefit-of- the-doubt doctrine does 
not apply. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).

ORDER

Entitlement to service connection for prostate cancer, 
including as due to herbicide exposure, is denied.  




____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


